Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 28 June 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson June 28th. 1811

The very sudden change of the weather last Sabbath, when I was in a high state of persperation; caused so great opression & hoarseness upon my Lungs, as made me feel quite sick, & detained me in Town a day longer than I intended—As I had not sent to Mr Peabody, I thought best to send to Mr Parker, & go on Bag, & baggage, to our own Door in Atkinson by Wednesday Stage, which was much more convenient, than to Stop & take a chaise in Haverhill—I arose about three Clock, found the weather gloomy as I felt—Dressed me, & waked Cousin Abby—She was soon ready—& all the bundles at the Entry door, when the shrill Horn, & the rattling wheels gave signal of the Stage near at hand—This waked our affectionate, attentive Mrs Foster, for he, poor Man, was too feeble to arise, & assist, as I know he would, had his health permited—But she dear Woman, kindly prevents the wishes of her friends, & does all she can, for every One—would not let me open the gate, but went Herself—Mr Parker the Driver, was very good, & placed in all our things very nicely—She had made some Coffee the night before, but neither of us could drink it—nor eat—So without being more than half awake, Cousin Abby placed herself in the Stage close by my side, very safe—And Mr Driver proceeded to take up the other Passengers—The Town, seemed in solemn silence all—Sols bright, cheering radience was obscured by a thick Atmosphere, & scarce any One had risen to “Hail the new Day”—Presently the Stage stoped at a House, &, a Number of Gentlemen appeared equiped for their Passage—As I wanted One to fill up the Vacancy in the seat, I eagerly cast my Eye around, & fixed upon him, whose air was modest, & dignified, whose Countenance was & Expression was literary, & Classical—& requested him to take his seat on the same Box—with me—The thick Clouds had dissappointed my anticipated pleasure, of beholding Aurora dapplng the East with all the vivid colours of the rainbow, while the glorious Orb of Day, rises in peerless Majesty, & leads the mind gratefully to contemplate upon Him who “causeth the Day Spring high to know his Place”—
The late heat of the weather had relaxed every human Fibre—Intelligence itself seemed withered—& we all for some Time sat as Muets. Exhibiting the Noddeer, & the Nodde—Every one, but your Sister fast asleep, & all “the Sweets of forgetfulness proved”—My Swain was dreaming of the Aonian Maids, I fancyed & looked as if invoking the aid of Urania—His countenance was sweet, & so expressive of a rectified Heart, & Peace within, while his Head gently reclined upon my shoulder, that I could not be so cruel as to rouse him from his Elysium—untill I could no longer refrain from the agitation of laughing at the droll Figure we all made—He very politely appologized, & said, that he had been riding from New york all the Night before,—& was greatly fatigued by the Journey
The weather was cool, we breakfasted at Reading a little after Six, arrived at Haverhill a quarter after Ten—had the pleasure of announcing to Mr Harrod the birth of another Grandaughter, “plump as a little Duck”—& safely reached our own Door, a few minutes before twelve—where the thronged roof echoed, with, “I am glad to see you”—How do ye, &ca—After I got home, I had the mortification to find my hoarseness increase, & it was with great dificulty, that I could answer the numberless questions of my family—To day I feel relieved, & am much better—It is with, (I hope) a grateful heart that I reflect upon the convalescent state of our beloved Sister—She has more important duties yet to perform, & Heaven is pleased to protract her Days, & will I trust afford her Strength in the Hour of Trial, should it see fit, to take from her, her Lover, & her Friend—I think he has been so shaken that he cannot continue long—but soon must his earthly Tabernacle fall—His pure Spirit be welcomed to mansions of never ceasing bliss—
After so long an absence, to return, & find all the family in comfortable health, demands my grateful acknowledgements, to Him, “who is the Giver, of every good Gift, & the Health of our countenance—”
Cousin Abby Adams had a cold, but is better, attends to day the Academy, & seems quite happy with her companions—
Mr Peabody, & my Daughter unite with me, in wishing the President, & you every needed Blessing—With sentiments of / Love, Gratitude, & Esteem, I am ever /  Yours affectionately
Elizabeth Peabody
PS Excuse the writing, I would copy it, if I thought it worthy, & had time—
Tell mrs Adams, I know all her feelings respecting the absence of a beloved Daughter—But what our judgment considers as best, we should view as a pleasure—

